Per curiam.
This disciplinary matter is before the Court pursuant to a petition for voluntary surrender of license filed by Kristen E. Richbourg (State Bar No. 604410). In the petition, Richbourg, who has been a member of the State Bar of Georgia since 2000, admits that on October 24, 2013, she entered a guilty plea in the Superior Court of Fulton County to three counts of theft by taking by a fiduciary and two counts of forgery in the first decree, all felony violations of the Criminal Code of Georgia. Richbourg further admits that her felony convictions constitute a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Richbourg requests that this Court accept the voluntary surrender of her license to practice law, which she acknowledges is tantamount to disbarment. The State Bar has no objections.
We have reviewed the record and agree to accept Richbourg’s petition for voluntary surrender of her license. Accordingly, the name of Kristen E. Richbourg hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. We remind Richbourg of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted. All the Justices concur.